COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  JOHN DAVISON NIES, II,                                          No. 08-16-00011-CR
                                                  §
                         Appellant,                                    Appeal from
                                                  §
  v.                                                               207th District Court
                                                  §
  THE STATE OF TEXAS,                                            of Comal County, Texas
                                                  §
                         Appellee.                                 (TC # CR2014-543)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the trial court and remand the cause, in

accordance with the opinion of this Court, and that this decision be certified below for observation.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating